DETAILED ACTION
The following Office Action is in response to the Amendment filed on February 24, 2021 and the Examiner-Initiated Interview held on March 11, 2021.  Claims 105-108, 110-117, 119-126, 128, and 129 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Concerning the “III. Section 103 Rejections” section on pages 8-9 of the Applicant’s Response filed on February 24, 2021, the applicant’s arguments with regards to claims 105, 111, and 125 have been fully considered, and they are persuasive.  Therefore, the rejections are withdrawn.  With regards to the rejection of claim 119, the applicant’s arguments are moot in view of the Examiner’s Amendment discussed below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Choi on March 11, 2021.

The application has been amended as follows: 

IN THE CLAIMS:

In claim 105, line 10, after “free from contact with the”, replaced [driver coil] with --implant driver--

Claims 119-124 cancelled

Allowable Subject Matter
Claims 105-108, 110-117, 125, 126, 128, and 129 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references, alone or in combination with other references, teaches each and every limitation of the independent claims.  The closest art of record are the Yoon et al. reference (US 5782844, hereinafter Yoon ‘844), Yoon reference (US 5810851, hereinafter Yoon ‘851), Seguin et al. reference (US 2010/0292785), and Gish reference (US 5163343).  The Yoon ‘844 reference teaches a system capable of treating a fistula (Figure 1), given a fistula is merely an abnormal passage, between a hollow organ and a body surface, comprising: an implant having a helical portion (Figure 2; 38, entire implant is helical) having a driver interface portion comprising a laterally straight extent (Figure 2; proximal end of 38 may be interpreted as driver interface portion, which has a laterally straight extent); and an implant driver having a distal end including a helical coil structure including a helical coil structure having an inner surface and an outer surface, the inner surface defining an unobstructed lumen (Figure 2; 36), wherein, in a delivery configuration, the distal end of the implant driver is configured to engage the driver interface portion of the implant to urge the implant into tissue (Figure 12; 38).  Although the Yoon ‘844 reference does not teach the implant having a tapered portion the Yoon ‘851 reference teaches that the implant may be tapered, wherein the proximal most coil may be defined as having a laterally straight extent, while the remainder of the coil makes up the taper portion.  A combination of the Yoon ‘844 and Yoon ‘851 references, however, would not result in the implant driver 
Although the Seguin reference teaches a helical implant that has a taper portion (Seguin; Figure 1; 1) that increases in diameter to beyond the diameter or maximum lateral extent of the implant driver (Figure 8; 11), there is no motivation to modify the implant of the Yoon ‘844 reference to have such a taper given the implants have different methods of deployment and further given that the increase taper would not be compatible with the channel that exists on the distal end of the implant driver of Yoon ‘844 (Figure 2; 56, increased taper would cause the implant to come out of the channel).  
Furthermore, the Yoon ‘844 reference does not teach the distal end of the implant driver configured to engage a radially outer surface of the driver interface portion of the implant to urge the implant into tissue while a radially interior surface of the implant is free from contact with the implant driver.  Although the Gish reference teaches an implant driver wherein a radially outer surface of a helical coil implant is engaged while a radially interior surface of the implant is free from contact (Figure 2), the coil structure of the Gish reference does not have an inner surface and an outer surface, the inner surface defining an unobstructed lumen given the coil structure is merely a groove existing in a tubular surface.  Furthermore, the Yoon ‘844 reference is incapable of engaging the helical coil in this manner due to the channel within the coil structure of the distal end of the implant driver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/11/2021